Citation Nr: 0813924	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO. 06-12 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether a timely substantive appeal was filed with respect to 
the February 2005 rating decision that denied service 
connection for Wegener's granulomatosis and did not reopen 
the claims for service connection for a heart disorder and 
sinusitis.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

The Board notes that the veteran indicated in his March 2006 
VA 9 that he would like a BVA hearing in Washington, D.C.  A 
letter was subsequently sent to the veteran in December 2006 
notifying him that he had been scheduled for such a hearing 
in February 2007.  However, the veteran submitted a letter in 
January 2007 in which he indicated that he did not request 
the "meeting" and could not attend it because of his 
health.  He also stated, "Please have the hearing without 
me."  Therefore, the Board will consider the veteran's 
request for a hearing as having been withdrawn.  38 C.F.R. § 
20.704(d).


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claims for service connection for a heart disorder 
and for sinusitis.  Entitlement to service connection for 
Wegener's granulomatosis was also denied.  The veteran was 
notified of that decision on May 21, 2003.

2.  The RO received the veteran's notice of disagreement on 
October 27, 2003 and a Statement of the Case was issued of 
which the veteran was notified on January 20, 2004.

3.  The RO received a statement from the veteran on October 
18, 2004, and a VA Form 9 on November 23, 2004.

4.  A timely request for an extension of the time limit for 
filing a substantive appeal is not of record.


CONCLUSIONS OF LAW

The veteran has not submitted a timely substantive appeal 
with regard to the May 2003 rating decision, which found that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a heart 
disorder and for sinusitis and denied service connection for 
Wegener's granulomatosis, nor has he submitted a timely 
request for extension of the time limit for filing his 
substantive appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In the decision below, the Board has determined the veteran 
did not submit a timely substantive appeal with regard to the 
rating decision currently on appeal.  As such, the Board does 
not have appellate jurisdiction to consider the merits of the 
claims. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.101 (2006).  Thus, VA is not required to take any further 
action to assist the claimant. 38 U.S.C.A. § 5103A(a) (West 
2002). See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence).  The veteran was properly notified of the 
jurisdictional problem, and he was afforded the procedural 
safeguards of notice and the opportunity to be heard on the 
question of timeliness.


Law and Analysis

Applicable law provides that the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108.  Under VA regulations, an appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, a May 2003 rating decision denied reopening the 
veteran's claims for service connection for a heart disorder 
and sinusitis.  That decision also denied service connection 
for Wegener's granulomatosis.  A letter dated on May 21, 
2003, notified the veteran of that decision.  The veteran did 
file a notice of disagreement with the May 2003 rating 
decision on October 27, 2003, and the RO issued an SOC on 
January 14, 2004.  A letter was sent to the veteran on 
January 20, 2004 along with a copy of the SOC.  In pertinent 
part, the letter stated: 

To complete your appeal, you must file a formal 
appeal.  We have enclosed VA Form 9, Appeal to the 
Board of Veteran's Appeals, which you may use to 
complete your appeal.  We will gladly explain the 
form if you have any questions.  Your appeal 
should address the benefit you want, the facts in 
the Statement of the Case with which you disagree, 
and the errors that you believe were made in 
applying the law.  You must file your appeal with 
this office within 60 days from the date of this 
letter, or within the remainder, if any, of the 
one-year period from the date of the letter 
notifying you of the action that you have 
appealed.  If we do not hear from you, we will 
close your case. (emphasis in the original).  If 
you need more time to file your appeal, you should 
request more time before the time limit for filing 
your appeal expires.  

The veteran submitted a statement on October 18, 2004, 
inquiring about the status of his appeal.  The RO also 
received a VA Form 9 on November 23, 2004.  Unfortunately, 
these documents were received well after the time limit for 
filing a substantive appeal, which in this case, was May 21, 
2004, one year after the veteran was notified on the May 2003 
rating decision.   

As a result, the RO notified the veteran in a February 2005 
letter that his substantive appeal was untimely.  The veteran 
filed a NOD during the same month with respect to that 
determination. The RO then issued an SOC in March 2006, which 
included all pertinent law and regulations concerning the 
procedures for filing a timely appeal.  The RO also provided 
the veteran an opportunity to submit evidence and argument 
concerning the timeliness of his substantive appeal.  The 
veteran then filed a VA Form 9 in March 2006 with respect to 
the issue of the timeliness of his prior substantive appeal.  

The Board notes that the letters and determinations were sent 
to the veteran's last known address of record, and none of 
them were returned as undeliverable.  As such, the regularity 
of the mail is presumed.  See, generally, Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) 
(noting that there is a presumption of regularity in the law 
that supports "'the official acts of public officers and, in 
the absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official 
duties.'").  In fact, the veteran has not made any 
contentions regarding the timeliness of appeal, but has 
rather addressed the merits of his claim.   

Additionally, the Board has considered whether the veteran 
filed a timely request for an extension of the time limit to 
file a substantive appeal.  However, the Board notes that 
prior to the expiration of the period for filing a timely 
substantive appeal, no document was filed by either the 
appellant that can be construed as a timely request for such 
an extension.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, and that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  However, the Board also 
notes that VA regulations specifically state that a request 
for an extension of the 60-day period for filing a 
substantive appeal must be in writing and must be made prior 
to expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 
20.303, and, if so, which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal, and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ."  Roy v. Brown, 5 
Vet. App. 554, 556-557 (1993), citing Busic v. United States, 
446 U.S. 398, 404 (1980); Preiser v. Rodriquez, 411 U.S. 475, 
489-90 (1973).  Significantly, the Court held that 38 C.F.R. 
§ 20.303 takes precedence, and commented that a contrary view 
as to a regulatory scheme promulgated under statutory 
authority would make no sense.

In this case, as previously noted, the veteran did not 
specifically request an extension of the time limit in any of 
his submissions.  In fact, the veteran has never asserted 
that he requested such an extension.  Therefore, the Board 
finds that the veteran did not submit a timely request for an 
extension of the time limit for filing a substantive appeal.

In conclusion, the record shows that the veteran's 
substantive appeal was not timely filed.  Furthermore, the 
record does not reflect that the veteran made a timely 
request for an extension of the time limit for filing his 
substantive appeal.  See 38 C.F.R. § 20.303.  There is simply 
is no legal authority to permit the Board to find the 
veteran's substantive appeal timely in this case.  
Accordingly, the Board is currently without jurisdiction to 
consider his claims and the appeal is dismissed. The Board 
notes, however, that this decision does not preclude the 
veteran from attempting to reopen his claims.


ORDER

The appeal is dismissed.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


